This case comes before us on motion for rehearing. Appellant in his motion calls our attention to the requested charge instructing the jury in effect not to regard the expression of the county attorney as to witnesses committing perjury in pistol cases. The motion for new trial would seem to cover this charge, reserving an *Page 154 
exception to the refusal of the court to give the same. We were therefore in error in holding that no charge was requested on this subject. While accurately speaking the county attorney was not authorized to make such observation, yet it does not occur to us that this affords sufficient ground for reversal. We do not deem it necessary to discuss other questions raised in the motion for rehearing, as they were all discussed in the original opinion rendered, and we see no reason to change our views as heretofore expressed. The motion for rehearing is overruled.
Motion overruled.